Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-5, 7-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez, U.S. pat. No. 10,225,300.
	Per claim 1, Rodriguez discloses a computer implemented method comprising:  a method for media guidance, the method comprising:
a) receiving, from a first client device during playback of a media content item on the first client device, a media content update that includes timing information related to the playback of the media content item on the first client device at a first time (see col 6, ln 55-65), wherein the media content update includes a user account identifier that is logged in on the first client device (see col 7, ln 6-17);
b) updating timing information associated with an identifier of the media content item using the received timing information from the first client device (see col 7, ln 44-60);
c) receiving, at a second time, a request for playback of the media content item on the first device or a second client device (see col 9, ln 20-36); and
d) in response to receiving the request for playback of the media content item on the (first or second) client device, causing the media content item to be presented on the (first or second) client device at a playback time position based on the timing information associated with the identifier of the media content item (see col 9, ln 37-52).
same media contents reported by different client devices including first and second devices (see col 13, ln 36-44).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize that when media content playback is resumed on the first client device at the second time, i.e., first read request, the playback time position based on timing information associated with the media content would be different than the timing information reported by the first client device at the first time (i.e., first write request) when such playback time position has been changed/modified by the second client device between the first time and second time, i.e., third write request  (see col 13, ln 36-44 and col 16, ln 28-41).
	Per claim 2, Rodriguez teaches that media content includes video content (see col 3, ln 31-37).
	Per claim 3, Rodriguez teaches updating timing information when the playback on the client device has been stopped/closed (see col 10, ln 17-20).
	Per claim 4, Rodriguez teaches timing information includes a playback position of the media content at the first time (see col 7, ln 44-60).

	Claims 7-11 and 13-17 are similar in scope as that of claims 1-5.


3.	Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez, in view of Watanabe, U.S. pat. Appl. Pub. No. 2010/0144439.
	Rodriguez teaches using microphone to process input data received from the user (see par 0085). Rodriguez does not teach using the microphone to send a request to playback the media content. However, the use of voice recognition for converting voice into command such as a command to play media content is well known in the art as disclosed by Watanabe (see Watanabe, par).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rodriguez with Watanabe teaching because it would have enabled user operate the media payback device using voice commands.


Response to Amendment
4.	Applicant's arguments filed on February 14, 2022 with respect to claims 1-18 have been fully considered but are deemed moot in view of new ground of rejection set forth above.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
2/28/22